1    ANTHONY GOLDSMITH, Esq (SBN 125621)
     CELIA MCGUINNESS, Esq. (SBN 159420)
2    STEVEN L. DERBY, Esq. (SBN 148372)
     DERBY, McGUINNESS & GOLDSMITH, LLP
3    300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
4    Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
5    info@dmglawfirm.com
6    Attorneys for Plaintiff
     TIMOTHY CLEVELAND
7
     EDWARD GARCIA, Bar No. 173487
8    KULUVA, ARMIJO & GARCIA
     One California Street, Suite 1150
9    San Francisco, CA 94111
     (415) 273-6500
10   (415) 273-6535 Fax
     edgarcia@kuluvalaw.com
11

12   Attorneys for Defendant,
     Mammoth Beers, LLC
13   (formerly Mammoth Beers, Inc.)
     dba Mammoth Brewing Co.
14

15
                              IN THE UNITED STATES DISTRICT COURT
16                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

17

18   TIMOTHY CLEVELAND                        CASE NO.: 2:19-CV-00181-KJM-EFB

19          Plaintiff,                        Civil Rights

20   v.                                       ORDER GRANTING CONSENT DECREE
     MAMMOTH BREWING COMPANY, A
21   BUSINESS ENTITY OF UNKNOWN
     FORM, MAMMOTH BEERS, INC., A
22   CALIFORNIA CORPORATION; AND
     DOES 1 THROUGH 20,
23   INCLSIVE.

24                  Defendants.

25

26

27

28
                                                 1
                                      ORDER GRANTING CONSENT DECREE
                                                 ORDER
1

2          Pursuant to the terms of the parties’ stipulation, ECF No. 15, and for good cause shown, IT IS

3    SO ORDERED.

4    DATED: August 5, 2019.

5

6
                                                       UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                       ORDER GRANTING CONSENT DECREE
